Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 1 of 45 PagelD #: 519

EXHIBIT 2
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20

TROY LAW, PLLC
John Troy (JT 0481)
41-25 Kissena Boulevard Suite 103
Flushing, NY 11355
Tel: (718) 762-1324

UNITED STATES DISTRICT COURT
EASTERN DISTRICT COURT OF NEW YORK

 

JOSE PANORA,
on his own behalf and on behalf of others similarly situated
Plaintiff,
v.
DEENORA CORP
d/b/a Dee's;
DEE'S BRICK OVEN PIZZA, INC
d/b/a Dee’s; and
DEERAN ARABIAN a/k/a Dee Arabian

Defendants.

 

x

Page 2 of 45 PagelD #: 520

Case No. 19-cv-07267

PLAINTIFF’S RESPONSES
TO DEFENDANTS’ FIRST

REQUEST FOR THE

PRODUCTION OF
DOCUMENTS

Plaintiff JOSE PANORA, on behalf of himself and others similarly situated, by the

undersigned counsel, John Troy of TROY LAW, PLLC, pursuant to Rule 34 and Local Rule

26.3 hereby provides responses and objections to Defendants’ interrogatories as follows:

1,

RESPONSES

with Defendants.

Response:

Produce each and every document which reflects the dates of Plaintiff's alleged employment

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment

records including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 3 of 45 PagelD #: 521

Plaintiff's Document Production (hereinafter DPR) 001-356, 363-366 Paystubs (2006-
20180924)

DPR 357-362 W-2 (2014-2018)
DPR 367-372 Time Schedule

DPR 373 Employment Contract
DPR 374-380 Group Chat messages
DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

2. Produce each and every document which sets forth the number of hours actually worked by
Plaintiff during any day and/or week that he was allegedly employed by Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 367-372 Time Schedule

DPR 373 Employment Contract

DPR 374-380 Group Chat messages

DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

3. Produce each and every document concerning the rate(s) of pay paid to Plaintiff while
allegedly employed by Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 4 of 45 PagelD #: 522

e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
¢ DPR 373 Employment Contract
Plaintiff reserves the right to amend, modify and supplement this response.

4, Produce each and every document reflecting all compensation paid to Plaintiff by any of the
Defendants, including but not limited to, all paychecks, payroll records, pay stubs, cash
receipts, pay check receipts, and pay summaries.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.

5. Produce each and every document reflecting all compensation earned by Plaintiff and/or
allegedly owed to Plaintiff as a result of any work performed on the behalf of Defendants.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)

e DPR 357-362 W-2 (2014-2018)

e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 5 of 45 PagelD #: 523

6. Produce each and every document identifying the job title and/or any of the job duties and
responsibilities Plaintiff performed as an alleged employee of Defendants, including but not
limited to, all written job descriptions.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.

7. Produce each and every document used by Plaintiff to keep track of his hours allegedly
worked for Defendants.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states that he has no document
which is responsive to this request. Plaintiff reserves the right to amend, modify and supplement
this response.

8. Produce each and every document which reflects any of the dates on which Plaintiff allegedly
performed work for Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)

© DPR 357-362 W-2 (2014-2018)

e DPR 367-372 Time Schedule

e DPR 373 Employment Contract
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 6 of 45 PagelD #: 524

e DPR 374-330 Group Chat messages
e DPR 381-386 Work Photos
e DPR 387 Dr's Visit
Plaintiff reserves <he right to amend, modify and supplement this response.

9. Produce each and every document, including all e-mails and text messages, submitted by
Plaintiff to any of the Defendants concerning Plaintiff's application(s) for employment at
Dee’s Corp ard/or Dee’s, including, but not limited to Plaintiff's resume, employment
application, and/or letter(s) of reference.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants becauss it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 373 Employment Contract
Plaintiff reserves che right to amend, modify and supplement this response.

10. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, concerning Plaintiffs allegations, including but not limited to, Plaintiff’s hours
worked, absences, compensation received and/or compensation allegedly owed during
Plaintiff's alleged employment with Defendants, that was sent and/or received between
Plaintiff and Deeran Arabian, and/or any employee or representative of any of the Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages
e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

11. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, concerning Plaintiff's allegations, including but not limited to, Plaintiff's hours
worked, absences, compensation received and/or compensation allegedly owed during
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 7 of 45 PagelD #: 525

Plaintiff's alleged employment with Defendants, that was sent and/or received between
Plaintiff and any person other than Plaintiff's counsel

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages
e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

12. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and
Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

13. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and any
current or former employee of Defendants concerning Plaintiffs employment.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 357-362 W-2 (2014-2018)

e DPR 373 Employment Contract
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 8 of 45 PagelD #: 526

e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

14, Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, concerning Plaintiff's duties and/or job responsibilities between Plaintiff and any
person other than Plaintiffs counsel.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

15. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any current or former employee of Defendants concerning
Plaintiffs alleged employment with Defendants.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.
16. Produce all communications, including but not limited to all letters, e-mails, and/or text

messages, between Plaintiff and any person (other than Plaintiffs counsel) concerning
Plaintiff's alleged employment with Defendants.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 9 of 45 PagelD #: 527

e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

17. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any current or former employee of Defendants concerning
any of the allegations in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

18. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any person (other than Plaintiff's counsel) concerning any of
the allegations in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states that there are no documents
responsive to this request.Plaintiff reserves the right to amend, modify and supplement this
response.

19, Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any current or former employee of Defendants concerning
any of the allegations in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the

Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 10 of 45 PagelD #: 528

20. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any current or former employee of Defendants concerning
any statement by Defendants made in Defendants’ Summary Judgment Motion.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

21. Produce all communications, including but not limited to all letters, e-mails, and/or text
messages, between Plaintiff and any person (other than Plaintiffs counsel) concerning any
statement by Defendants made in Defendants’ Summary Judgment Motion.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response,

22. Produce each and every document concerning any communications regarding Plaintiff's
allegations set forth in the Complaint, including but not limited to, Plaintiff's hours worked,
rate(s) of pay, compensation received, and/or compensation allegedly owed during and/or as
a result of his alleged employment with Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

¢ DPR 001-356, 363-366 Paystubs (2006-20180924)

e DPR 357-362 W-2 (2014-2018)

e DPR 367-372 Time Schedule
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 11 of 45 PagelD #: 529

e DPR 373 Employment Contract

e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

23. Produce each and every document concerning and/or identifying Plaintiff's work schedule
during his alleged employment with Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.

24. Produce each and every document concerning how and/or when Plaintiff was allegedly hired
to work for Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 367-372 Time Schedule
e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.

25. Produce each and every document concerning and/or evidencing the hours allegedly
worked by Plaintiff for Defendants, including but not limited to, all time records, diaries,
calendars, and work schedules.

Response:
Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 12 of 45 PagelD #: 530

e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

26. Produce each and every document concerning the time Plaintiff started and/or ended any
shifts during his alleged employment with Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

27. Produce each and every document concerning any and all time off, which Plaintiff
took during his alleged employment with Defendants, including but not limited to,
documents addressing any of Plaintiff's vacations, personal days, sick days, and/or
leaves of absence.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states that there are no documents
that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

28. Produce each and every document concerning any work performed by Plaintiff for any
company or business other than Dee’s Corp and Dee’s at any time during the period in
which Plaintiff was allegedly employed with Defendants.

Response:

Plaintiff objects to this request because it seeks information that is outside scope of the
subject matter of this action and is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 13 of 45 PagelD #: 531

Plaintiff reserves the right to amend, modify and supplement this response.

29. Produce each and every document that references any of the events and/or the subject-matter
alleged in the Complaint, including but not limited to, personal diaries, logs, calendars,
notebooks, e-mails, text messages, and/or other documents maintained by Plaintiff.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 367-372 Time Schedule

DPR 373 Employment Contract

DPR 374-380 Group Chat messages

DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

30. Produce each and every document concerning the pay practices of any of the Defendants that
are claimed to be unlawful.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 373 Employment Contract

31. Plaintiff reserves the right to amend, modify and supplement this response. Produce each and
every document signed or executed by Plaintiff which memorializes any compensation
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 14 of 45 PagelD #: 532

received by Plaintiff from any of the Defendants, any compensation allegedly owed to
Plaintiff by any of the Defendants, any compensation promised to Plaintiff by any of the
Defendants, and/or the terms and conditions of Plaintiff's alleged employment with
Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 373 Employment Contract

32. Produce each and every recording and/or transcripts of any recording, of conversations in the
possession of Plaintiff or his agents involving Plaintiffs alleged employment with
Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

33. Produce each and every recording and/or transcripts of any recording, of conversations in the
possession of Plaintiff or his agents concerning any of the events and/or the subject-matter
alleged in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states Video Production.
Plaintiff reserves the right to amend, modify and supplement this response.

34, Produce each and every document received by Plaintiff from any of the Defendants prior to
his alleged commencement of employment with Defendants.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 15 of 45 PagelD #: 533

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states there are no documents
responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

35. Produce each and every document received by Plaintiff from any of the Defendants during
Plaintiff's alleged employment with Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
Plaintiff reserves the right to amend, modify and supplement this response.

36. Produce each and every document concerning any contract and/or written or oral agreement
entered into between Plaintiff and any of the Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 373 Employment Contract
Plaintiff reserves the right to amend, modify and supplement this response.

37. Produce each and every document concerning Plaintiff's allegation that “[f]rom on or about
January 01, 1995 to July 13, 2019, Plaintiff JOSE PANORA was employed by Defendants to
work as a Chef for Defendants at Dee’s located at 107-23 Metropolitan Avenue, Forest Hills,
NY 11375,” as alleged in Paragraph 33 in the Complaint.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 16 of 45 PagelD #: 534

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)

e DPR 357-362 W-2 (2014-2018)

Plaintiff reserves the right to amend, modify and supplement this response.

38. Produce each and every document concerning Plaintiff’s allegation that “[f]Jrom in or around
2006 to April 10, 2018, Plaintiff JOSE PANORA’s regular work schedule ran from:

a. 11:00 to 22:00 from Tuesdays, Wednesdays, and Thursdays for eleven (11) hours a day
for three (3) days and thirty three (33) hours per week; and

b. 11:00 to 23:00 on Friday and Saturday for twelve (12) hours a day for two (2) days and
twenty four (24) hours per week; and

c. 11:00 to 21:30 on Sundays for ten and a half (10.5) hours per week,” as alleged in
Paragraph 34 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

39. Produce each and every document concerning Plaintiff's allegation that “[f]rom 2006 to April
10, 2018, Plaintiff JOSE PANORA worked for a total of sixty seven and a half (67.5) hours
per week,” as alleged in Paragraph 35 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 17 of 45 PagelD #: 535

e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

40. Produce each and every document concerning Plaintiff's allegation that “from in or around
April 11, 2018 to July 13, 2019, Plaintiff JOSE PANORA’s regular work schedule ran from:

a. 11:00 to 22:00 from Tuesdays, Wednesdays, and Thursdays for eleven (11) hours a day for
three (3) days and thirty three (33) hours per week; and

b. 11:00 to 23:00 on Friday and Saturday for twelve (12) hours a day for two (2) days and
twenty four (24) hours per week,” as alleged in the complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

41. Produce each and every document concerning Plaintiff's allegation that “[f]rom April 11,
2018 to July 13, 2019, Plaintiff JOSE PANORA worked for a total of fifty six (56) hours per
day for days when he worked five (5) days a week for 2/3 of the time,” as alleged in Paragraph
37 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

42. Produce each and every document concerning Plaintiff's allegation that “[f]rom April 11,
2018 to July 13, 2019, for roughly 1/3 of the time, however, Plaintiff JOSE PANORA would
come in on Sundays to help out for an additional ten and a half (10.5) hours,” as alleged in
Paragraph 38 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 18 of 45 PagelD #: 536

including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.

43. Produce each and every document concerning Plaintiff's allegation that “[f]rom April 11,
2018 to July 13, 2019, on those weeks, Plaintiff JOSE PANORA would work for sixty seven
and a half (67.5) hours per week,” as alleged in Paragraph 39 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

44. Produce each and every document concerning Plaintiff’s allegation that “[f]for those weeks
where Plaintiff JOSE PANORA worked six days instead of five days, Plaintiff JOSE
PANORA was not paid any additional money,” as alleged in Paragraph 40 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-201 80924)
e DPR 357-362 W-2 (2014-2018)

Plaintiff reserves the right to amend, modify and supplement this response.

45. Produce each and every document concerning Plaintiff's allegation that “from roughly 2011
to April 09, 2018, Plaintiff JOSE PANORA was paid a at a flat weekly rate of One Thousand
Three Hundred Dollars in check and cash, with One Thousand Dollars ($1000) in cash and
Three Hundred Dollars ($300) in check,” as alleged in Paragraph 41 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 19 of 45 PagelD #: 537

including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)

Plaintiff reserves the right to amend, modify and supplement this response.

46. Produce each and every document concerning Plaintiff's allegation that “[f]rom roughly 2011
to 2015, JOSE PANORA received paystub which shows that he received a rate of Eighteen
Dollars ($18) an hour for sixty six (66) hours for each week only,” as alleged in Paragraph 43
of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

47. Produce each and every document concerning Plaintiffs allegation that “Plaintiff JOSE
PANORA would receive Eighteen Dollars ($18) an hour for sixty six (66) hours and not any
overtime, including for hours which he worked in excess of forty (40) hours per week,” as
alleged in Paragraph 44 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

48. Produce each and every document concerning Plaintiff's allegation that “from 2015 to April
09, 2018, Plaintiff JOSE PANORA received paystubs that he was paid at a rate of Thirty Two
Dollars and Seventy Five Cents ($32.75) for Forty hours only,” as alleged in Paragraph 45 of
the Complaint.

Response:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 20 of 45 PagelD #: 538

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

49, Produce each and every document concerning Plaintiff's allegation that “Plaintiff continued
to work sixty seven and a half (67.5) hours,” as alleged in Paragraph 46 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

50. Produce each and every document concerning Plaintiffs allegation that “Plaintiff JOSE
PANORA’s pay remained the same,” as alleged in Paragraph 47 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

51. Produce each and every document concerning Plaintiff's allegation that “from April 10, 2018
to July 13, 2019, Plaintiff JOSE PANORA was paid at a flat weekly rate of Nine Hundred
Fifty Dollars ($950) in cash and Three Hundred Ninety Dollars ($390) in check,” as alleged
in Paragraph 48 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 21 of 45 PagelD #: 539

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

52. Produce each and every document concerning Plaintiffs allegation that “[a]t all relevant
times, Plaintiff JOSE PANORA did not have a fixed time for lunch or for dinner,” as alleged
in Paragraph 49 of the Complaint.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

53. Produce each and every document concerning Plaintiff's allegation that “[a]t all relevant
times, Plaintiff JOSE PANORA was not paid overtime pay for overtime work,” as alleged in
Paragraph 50 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

54. Produce each and every document concerning Plaintiff's allegation that “[t]hroughout his
employment, Plaintiff JOSE PANORA was not given a statement with his weekly payment
reflecting employee’s name, employer’s name, employer’s address and telephone number,
employee’s rate or rates of pay, any deductions made from employee’s wages, any allowances
claimed as part of the minimum wage, and the employee’s gross and net wages for each pay
day in Spanish Plaintiff's native language,” as alleged in Paragraph 51 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 22 of 45 PagelD #: 540

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)

Plaintiff reserves the right to amend, modify and supplement this response.

55. Produce each and every document concerning Plaintiff's allegation that “[t]hroughout his
employment, Plaintiff JOSE PANORA was not compensated at least one-and- one half his
promised hourly wages for all hours worked above forty (40) in each workweek,” as alleged
in Paragraph 52 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the

Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.

56. Produce each and every document concerning Plaintiff's allegation that “[t]hroughout his
employment, Plaintiff JOSE PANORA was not compensated for New York’s ‘spread of
hours’ premium for shifts that lasted longer than ten (10) hours at his promised rate,” as
alleged in Paragraph 53 of the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-201 80924)
Plaintiff reserves the right to amend, modify and supplement this response.

57. Produce each and every posting by Plaintiff on Facebook, Twitter, LinkedIn, and/or any
other social media website concerning:

a. Any of the Defendants;
b. The hours worked by Plaintiff during his alleged employment with Defendants;

c. Plaintiff's job duties and/or responsibilities while allegedly employed by Defendants;
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 23 of 45 PagelD #: 541

d. Any compensation received by Plaintiff from any of the Defendants;
e. Any compensation allegedly owed to Plaintiff by any of the Defendants;

f. Any vacation or sick days taken by Plaintiff from work while allegedly employed by
Defendants; and/or

g. Any other employment, work performed on an independent contractor basis, and/or classes
held by Plaintiff at any time while allegedly employed by Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 374-380 Group Chat messages

e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

57. Produce each and every wage statement, cash receipt, and/or wage notice received by Plaintiff
during his alleged employment with Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

¢ DPR 001-356, 363-366 Paystubs (2006-20180924)

e¢ DPR 357-362 W-2 (2014-2018)

Plaintiff reserves the right to amend, modify and supplement this response.

58. Produce each and every document filed by Plaintiff with any state or federal agency about
any of the Defendants.

Response:
Plaintiff states that there are no documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

59. Produce each and every document concerning the damages sought by Plaintiff in this action.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 24 of 45 PagelD #: 542

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages
e DPR 381-386 Work Photos
e DPR 387 Dr's Visit
Plaintiff reserves the right to amend, modify and supplement this response.

60. Produce each and every document used to calculate any damages sought by Plaintiff in this
action.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 001-356, 363-366 Paystubs (2006-20180924)
¢ DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
Plaintiff reserves the right to amend, modify and supplement this response.

61. Produce each and every document submitted by Plaintiff, his agents, or his representatives or
any person acting on his behalf to any employee, agent, representative, supervisor, manager,
director and/or principal of Dee’s Corp and/or Dee’s, and/or to any governmental body or
agency, concerning any claims of unpaid compensation (including but not limited to
overtime), failure to receive a wage notice, failure to receive a wage statement, alleged
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 25 of 45 PagelD #: 543

violations of the Fair Labor Standards Act, and/or alleged violations of the New York Labor
Law, including but not limited to correspondence, memos and/or e-mails.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the

Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages
e DPR 381-386 Work Photos
e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

62. Produce each and every affidavit drafted and signed by Plaintiff, his agents, or his

representatives regarding Plaintiff's job duties, hours worked, and locations to which Plaintiff
traveled while allegedly employed by Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

¢ DPR 001-356, 363-366 Paystubs (2006-20180924)

® DPR 357-362 W-2 (2014-2018)

¢ DPR 367-372 Time Schedule

e DPR 373 Employment Contract

e DPR 374-380 Group Chat messages

e DPR 381-386 Work Photos
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 26 of 45 PagelD #: 544

e DPR 387 Dr's Visit
Plaintiff reserves the right to amend, modify and supplement this response.

63. Produce each and every document concerning any complaint(s) made by Plaintiff concerning
any unpaid compensation (including but not limited to overtime) that was allegedly not paid
by any of the Defendants, any failure to receive a wage notice, any failure to receive a wage
statement, and/or any other purported Fair Labor Standards Act and/or New York Labor Law
violations.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 357-362 W-2 (2014-2018)
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract
e DPR 374-380 Group Chat messages
e DPR 381-386 Work Photos
e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

64. Produce each and every document which supports Plaintiff's allegation that he worked in

excess of forty (40) hours per week as an alleged employee of Defendants. Plaintiffs response

must include all diaries, time sheets, time records, calendars and/or schedules.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 27 of 45 PagelD #: 545

65. Produce each and every document regarding instructions provided by Defendants to Plaintiff
regarding the manner in which Plaintiff was to allegedly perform his duties for Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 373 Employment Contract
¢ DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

66. Produce each and every handbook, policy and/or manual which Plaintiff received from
Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states that there are no documents
that are responsive to this request. Plaintiff reserves the right to amend, modify and supplement
this response.

67. Produce each and every document concerning Plaintiff's performance as an alleged employee
of Defendants, including, but not limited to, all performance reviews, warning letters and
letters of praise.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 373 Employment Contract
Plaintiff reserves the right to amend, modify and supplement this response.
68. Produce each and every document concerning any other employment held or educational
classes attended by Plaintiff while working for Defendants. This request seeks documents

including, but not limited to, those that concern any time worked and remuneration Plaintiff
received from such other employment (i.c. time records, payroll records, W-2 statements).
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 28 of 45 PagelD #: 546

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states that there are no documents
that are responsive to this request as Plaintiff did not hold any other employment while working
for Defendants.

Plaintiff reserves the right to amend, modify and supplement this response.

69. Produce each and every document identifying the cell phone number(s) used by Plaintiff
during his employment and the wireless carrier(s) that provided cell phone service to Plaintiff
during his employment.

Response:
Plaintiff objects to this request on the grounds that it is overly burdensome and not reasonably

calculated to lead to discoverable evidence, since Plaintiffs cell phone provider has no bearing
upon Plaintiff's employment at Dee’s.

Plaintiff reserves the right to amend, modify and supplement this response.

70. Produce a true and accurate copy of all work schedule(s) concerning Plaintiff’s duties as an
employee for Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule
e DPR 373 Employment Contract

Plaintiff reserves the right to amend, modify and supplement this response.

71. Produce any and all tangible items, including but not limited to drawings, videotapes, or
audiotapes of any kind, which relate, in any way, to any allegation contained in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 29 of 45 PagelD #: 547

e Video Production
Plaintiff reserves the right to amend, modify and supplement this response.

72. Produce any and all tangible items, including but not limited to drawings, recordings
' videotapes or audiotapes of any kind, which relate, in any way, to Plaintiff's employment
with the Defendants.

Response: .
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e Video Production
Plaintiff reserves the right to amend, modify and supplement this response.
73. Produce each and every document supporting any claim by Plaintiff that the alleged Fair
Labor Standards Act (“FLSA”) and/or New York State Labor Law (“NYLL”) violations by

Defendants were willful.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 381-386 Work Photos
Plaintiff reserves the right to amend, modify and supplement this response.

74. Produce each and every document identifying and concerning the duration of Plaintiff's meal
breaks and/or any breaks that Plaintiff took while performing services for Defendants.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 30 of 45 PagelD #: 548

75. Produce each and every document identifying Plaintiff's current employer(s) (including, but
not limited to, any and all pay stubs, wage statements, work schedules, and/or identifying
taxforms).

Response:
Plaintiff objects because it seeks information that is outside scope of the subject matter of this
action and is neither relevant nor reasonably calculated to lead to the discovery of admissible
evidence as who Plaintiff's current employer is has no bearing upon Plaintiff's wage-and-hour
claims.

Plaintiff reserves the right to amend, modify and supplement this response.

76. Produce all documents, correspondence, communications or other tangible items containing,
referring to, or referencing any communications between Plaintiff and any non-party, other
than her present counsel, about the subject matter of the Complaint.

Response:
Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding and subject to the above objections, Plaintiff states that he does not have
documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

77. Produce all documents that Plaintiff contends constitute admissions by any party to this
litigation.

Response:

Plaintiff states that he does not have documents that are responsive to this request.

78. Produce all documents that Plaintiff contends constitute statements against interest in this
litigation.

Response:
Plaintiff states that he does not have documents that are responsive to this request.

79. Produce all documents that Plaintiff contends contain statements by any Defendant or any
servant, member, officer, director, supervisor, employee, or agent of any Defendant.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 31 of 45 PagelD #: 549

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

80. Produce all documents relating to any statement taken by you, in your possession, in the
possession of any attorney, or in the possession of any other third party which refer or relate
to the subject matter of this litigation.

Response:
Plaintiff states he possess no documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

81. Produce all investigative reports obtained or prepared by Plaintiff or on Plaintiff's behalf in
connection with the subject matter of this litigation.

Response:
Plaintiff states he possess no documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

82. Notwithstanding and subject to the aboveProduce any documents relating to any prior civil
or criminal litigation in which Plaintiff has been involved as a plaintiff, defendant, or witness,
including but not limited to, any civil charge filed with any state or federal government agency,
any documents related to any criminal charges or traffic violations against Plaintiff, any
restraining orders to which Plaintiff was either the party restrained or the party requiring the
restraints, as well as any lawsuit, action, complaint or other litigated matter in which Plaintiff
has been a party.

Response:
Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding and subject to the above objections, Plaintiff states that he does not have
documents that are responsive to this request.

83. Produce all W-2 and 1099 statements received by Plaintiff from any person or entity during
his employment with Defendants.

Response:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 32 of 45 PagelD #: 550

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 357-362 W-2 (2014-2018)
Plaintiff reserves the right to amend, modify and supplement this response.

84. Produce all documents in Plaintiffs possession, custody, or control detailing any efforts by
Plaintiff to obtain full or part-time employment or earn money, whether as an employee,
owner or self-employed individual or in any other capacity, with any person or entity during
the period(s) of Plaintiffs employment with Defendants, including but not limited to
employment or work applications, resumes, job offers, wage, time and attendance records,
hours worked, salary or commission payment information, authorization(s) for deduction or
withholding of pay, fringe benefit information, leave records, employee or work history, job
title, dates of employment or other work, employment or work duties, attendance records and
schedules for work.

Response:
Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence, especially since efforts by Plaintiff to obtain
outside employment has no bearing to Plaintiff’s wage-and-hour case.

Plaintiff reserves the right to amend, modify and supplement this response.

85. Produce a privilege log, as required by the Federal Rules of Civil Procedure, and the
Instructions set forth above, for any documents or other information which have been
withheld from production and/or disclosure in answering Defendants’ First Set of
Interrogatories to Plaintiff and/or responding to Defendants’ First Demand for the Production
of Documents.

Response: Plaintiff states that there is no privilege log, as all responsive documents have
been produced, notwithstanding objections.

86. Produce all expert reports that have been prepared in connection with the subject matter of
this litigation, including any documents provided by Plaintiff to any expert in connection with
this litigation, and any work papers or other documents referred to or relied upon by the expert
in preparing his/her report or any oral or written summaries of his/her conclusions and
opinions in this matter.

Response:
Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 33 of 45 PagelD #: 551

Notwithstanding the above objections, Plaintiff states he possess no documents that could be
responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

87. Produce written summaries of all oral expert reports prepared in connection with the subject
matter of this litigation.

Response:
Plaintiff objects to the scope of this interrogatory because it seeks information that is outside

scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding the above objections, Plaintiff states he possesses no documents that could be
responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

88. Produce copies of all resumes or curriculum vitae for each person Plaintiff has consulted with
or may call as an expert witness at trial.

Response:

Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding the above objections, Plaintiff states he possess no documents that could be
responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

89. Produce all documents concerning any allegation by Plaintiff that Defendants failed to
provide Plaintiff with proper wage statements as required by NYLL § 195 et. seq.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

e DPR 001-356, 363-366 Paystubs (2006-20180924)
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 34 of 45 PagelD #: 552

Plaintiff reserves the right to amend, modify and supplement this response.

90. Produce all communications including, but not limited to, all letters, e-mails, and/or text
messages, between Plaintiff and Robert Dennes (including, but not limited to, all
communications concerning Plaintiff's employment and/or job duties during the period of
Plaintiff's employment).

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
¢ DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

91. Produce all communications including, but not limited to, all letters, e-mails, and/or text
messages, between Plaintiff and Daniel Perez (including, but not limited to, all
communications concerning Plaintiff's employment and/or job duties during the period of
Plaintiff's employment).

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records

including the above requested documents.

Further, Plaintiffs communication with Daniel Perez has no bearing on the wage-and-hour
matter.

Plaintiff reserves the right to amend, modify and supplement this response.

92. Produce all documents concerning Plaintiff's contention that he is not covered by the
executive/managerial overtime exemption.

Response:
Plaintiff directs Defendants to:
¢ DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 367-372 Time Schedule
Plaintiff reserves the right to amend, modify and supplement this response.

93. Produce each and every document referred to or used by Plaintiff in drafting his Complaint.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 35 of 45 PagelD #: 553

Response:

Plaintiff objects to this request on the grounds that it is overly broad and unduly burdensome on
the Plaintiff because it requests “all” documents pertaining to “any and all” experts, for which
are time consuming and expensive on the Plaintiff to produce.

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 367-372 Time Schedule

DPR 373 Employment Contract

DPR 374-380 Group Chat messages

DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

94. Produce each and every document referred to or used by Plaintiff in drafting his responses to
Defendants’ First Set of Interrogatories.

Response:

Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 367-372 Time Schedule

DPR 373 Employment Contract

DPR 374-380 Group Chat messages

DPR 381-386 Work Photos
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 36 of 45 PagelD #: 554

e DPR 387 Dr's Visit
Plaintiff reserves the right to amend, modify and supplement this response.

95. Produce each and every report provided to Plaintiff, or anyone acting on his behalf, by any
expert(s) contacted and/or retained for the purpose of this action.

Response:

Plaintiff objects to the scope of this interrogatory because it seeks information that is outside
scope of the subject matter of this action and is neither relevant nor reasonably calculated to
lead to the discovery of admissible evidence.

Notwithstanding the above objections, Plaintiff states he possesses no documents that could be
responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

96. Produce each and every document that Plaintiff expects to be relied on or referenced by any
witness called on to testify at the trial of this action.

Response:

Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-201 80924)

DPR 357-362 W-2 (2014-2018)
DPR 367-372 Time Schedule

DPR 373 Employment Contract
DPR 374-380 Group Chat messages
DPR 381-386 Work Photos

DPR 387 Dr's Visit

97. Produce each and every document not otherwise requested herein that Plaintiff intends to use
or may use at the trial of this matter.

Response:
Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)

e¢ DPR 357-362 W-2 (2014-2018)
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 37 of 45 PagelD #: 555

DPR 367-372 Time Schedule

DPR 373 Employment Contract
DPR 374-380 Group Chat messages
DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

98. Produce all documents identified in Plaintiffs’ Initial Disclosures.

Response:

Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)

DPR 367-372 Time Schedule

DPR 373 Employment Contract

DPR 374-380 Group Chat messages

DPR 381-386 Work Photos

DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

100. Produce all documents identified in the Plaintiff's responses to Defendants’ First Set of

Interrogatories,

Response:

Plaintiff directs Defendants to:

DPR 001-356, 363-366 Paystubs (2006-20180924)
DPR 357-362 W-2 (2014-2018)
DPR 367-372 Time Schedule

DPR 373 Employment Contract
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 38 of 45 PagelD #: 556

e DPR 374-380 Group Chat messages
¢ DPR 381-386 Work Photos
e DPR 387 Dr's Visit

Plaintiff reserves the right to amend, modify and supplement this response.

101. Produce all communications identified in the Plaintiff’s responses to Defendants’ First Set
of Interrogatories.

Response: Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages

Plaintiff reserves the right to amend, modify and supplement this response.

102. Produce all communications referred to in the Complaint.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

e Plaintiff directs Defendants to: DPR 001-356, 363-366 Paystubs (2006-20180924)
Plaintiff reserves the right to amend, modify and supplement this response.
103. Produce all documents referred to in the Complaint.
Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 001-356, 363-366 Paystubs (2006-20180924)
e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.

104. Produce all documents concerning any statement of parties or non-parties to this action that
in any way relate to the underlying subject matter of this suit.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 39 of 45 PagelD #: 557

Response:

Plaintiff states that he possesses no documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

105. All video or audio recordings of Deeran Arabian.
Response:

Plaintiff directs Defendants to Video Production.

Plaintiff reserves the right to amend, modify and supplement this response.

106. All video or audio recordings that relate to the allegations in the Complaint.
Response:

Plaintiff directs Defendants to Video Production.

Plaintiff reserves the right to amend, modify and supplement this response.

107. All video or audio recordings that Plaintiff intends to admit as evidence at trial.
Response:

Plaintiff directs Defendants to Video Production.

Plaintiff reserves the right to amend, modify and supplement this response.

108. Any and all tangible items, including but not limited to drawings, videotapes, or audiotapes
of any kind, which relate, in any way, to any allegation contained in the Complaint.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Plaintiff directs Defendants to Video Production.
Plaintiff reserves the right to amend, modify and supplement this response.
Plaintiff reserves the right to amend, modify and supplement this response.

109. Any and all content on any social media sites, apps, and/or other platforms (including, but
not limited to Facebook, Twitter, LinkedIn, Pinterest, Mylige, Instagram, Reunion,
YouTube, Foursquare, Tumblr, Reddit, StumbleUpon, Caffine, Lasso, House Party, and
Tik Tok, etc.) created or maintained by Plaintiff (including online profiles, status updates,
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 40 of 45 PagelD #: 558

postings, photos, videos, recordings, likes, messages (including, without limitation, tweets,
replies retweets, direct messages, instant messages and blog entries), wall comments, other
communications, causes joined, groups joined, activity streams, or any other information)
that concern:

a. One or more allegations set forth in the Complaint;

b, One or more facts or defenses raised by Defendants;

c. Deeran Arabian;

d. Plaintiff's compensation during his alleged employment with Defendants;

e. Complaints about unpaid compensation;

f. Plaintiff's duties and responsibilities during his employment with Defendants;
g. Statements and/or communications concerning this action;

h. Plaintiff’s alleged damages;

i. Communications with any current or former of Defendants: (i) who has been identified by the
Parties in their Initial Disclosures or as a potential witness; or (ii) concerning any of the
foregoing topics or other topics, events or issues referenced in Defendants’ other document
requests and/or interrogatories.

Response:
Plaintiff directs Defendants to:
e¢ DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.
110. All portions of the Dees Team Member Chat.
Response:
Plaintiff directs Defendants to:
e¢ DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.
111. All documents concerning vendor orders placed by Plaintiff on behalf of Defendants.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 41 of 45 PagelD #: 559

Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

e Plaintiff directs Defendants to: DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.

112. All communications between Plaintiff and any employment agency during the period of
Plaintiff's alleged employment with Defendants.

Response:
Plaintiff states that he does not possess documents that are responsive to this request.
e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.
113. All “Pre-Assigned Schedules” in Plaintiff's possession, custody, and/or control.
Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.
Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.

114. All documents and/or communications concerning the hiring or firing of employees of
Defendants working in the kitchen.

Response:
Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records

including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff states he does not possess
documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

115. All documents and/or communications concerning “orders” of Deeran Arabian (a/k/a Boss
Deeran) referred to in Paragraph 17 of Plaintiff's Affidavit.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 42 of 45 PagelD #: 560

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding and subject to the above objections, Plaintiff directs Defendants to:
e DPR 374-380 Group Chat messages _
Plaintiff reserves the right to amend, modify and supplement this response.

116. All documents and/or communications concerning “orders” of “Armen” referred to in
Paragraph 17 of Plaintiff's Affidavit.

Response:

Plaintiff further objects to this request on the grounds that it is overly broad and unduly
burdensome on the Plaintiff because it requests “all” documents pertaining to “any and all”
experts, for which are time consuming and expensive on the Plaintiff to produce.

Plaintiff further objects to the scope of this interrogatory because it seeks information that is

outside scope of the subject matter of this action and is neither relevant nor reasonably calculated
to lead to the discovery of admissible evidence.

Notwithstanding and subject to the above-objections, Plaintiff states that he does not possess
documents which are responsive to this request.
Plaintiff reserves the right to amend, modify and supplement this response.

117. All communications concerning the arrangement of schedules described in Paragraph 19
of Plaintiff's Affidavit.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents.

Notwithstanding the above objection,

e DPR 367-372 Time Schedule

Plaintiff reserves the right to amend, modify and supplement this response.
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 43 of 45 PagelD #: 561

118. All documents and/or communications concerning “orders” of Deeran Arabian (a/k/a Boss
Deeran) referred to in Paragraph 21 of Plaintiff's Affidavit.

Response:
Plaintiff does not possess documents that are responsive to this request.
Plaintiff reserves the right to amend, modify and supplement this response.

119. All documents and/or communications concerning “orders” of “Armen” referred to in
Paragraph 21 of Plaintiff's Affidavit.

Plaintiff does not possess documents that are responsive to this request.

Plaintiff reserves the right to amend, modify and supplement this response.

Notwithstanding and subject to the abovePlaintiff reserves the right to amend, modify and
supplement this response.

120. All documents and/or communications concerning the training of kitchen staff discussed
in Paragraph 22 of Plaintiff's Affidavit.

Response:

Plaintiff objects to this request on the grounds that it is equally or better available with the
Defendants because it is the Defendants’ responsibility to maintain all the employment records
including the above requested documents,

Notwithstanding and subject to the abovePlaintiff reserves the right to amend, modify and
supplement this response.

121. All documents and/or communications concerning interviews of potential employees of
Dee’s.

Response:
Plaintiff does not possess documents that are responsive to this request.
Plaintiff reserves the right to amend, modify and supplement this response.

122. All communications between Plaintiff and any vendor of Defendants during the period of
Plaintiff's alleged employment with Defendants.

Response:

Plaintiff directs Defendants to:
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 44 of 45 PagelD #: 562

e DPR 374-380 Group Chat messages
Plaintiff reserves the right to amend, modify and supplement this response.
123. All communications between Plaintiff and Metro Meat Market.
Response:
Plaintiff possesses no documents which can be responsive for this request.

Plaintiff reserves the right to amend, modify and supplement this response.

Dated: Flushing, New York
August 24, 2020

TROY LAW, PLLC

Attorneys for the Plaintiff, proposed FLSA
Collective and potential Rule 23 Class .
/s/ John Troy

John Troy (JT0481)

Aaron Schweitzer (AS 6369)
Case 1:19-cv-07267-BMC Document 55-2 Filed 09/18/20 Page 45 of 45 PagelD #: 563

Certificate of Service

I, John Troy, an attorney duly admitted in the State of New York and in this court, hereby
certify:

I have today served the annexed Plaintiff's Responses to DEFENDANTS’ FIRST SET
OF INTERROGATORIES TO PLAINTIFF by causing a copy to be sent via electronic mail to
their attorney of record at the email address below:

Dated: Flushing, New York
August 24, 2020
TROY LAw, PLLC

/s/ John Troy.
John Troy

41-25 Kissena Boulevard, Suite 103
Flushing, NY 11355

Tel: (718) 762-1324
troylaw@troypllc.com

Attorney for Plaintiffs
